Lincoln Financial Group Available For Sale (AFS) by Industry Classifications Amounts in Millions As of 9/30/2009 As of 6/30/2009 Amortized Unrealized Unrealized Fair % Fair Amortized Unrealized Unrealized Fair % Fair AFS - Fixed Maturities Cost Gains (Losses) Value Value Cost Gains (Losses) Value Value Corporate Financial Services $8,355 $265 $(410) $8,210 13.6% $8,420 $80 $(827) $7,673 13.8% Basic Industry 2,290 115 (71) 2,334 3.8% 2,262 40 (179) 2,123 3.9% Capital Goods 2,914 170 (32) 3,052 5.0% 2,899 67 (124) 2,842 5.2% Communications 3,016 222 (63) 3,175 5.2% 2,924 99 (109) 2,914 5.3% Consumer Cyclical 2,779 166 (67) 2,878 4.7% 2,891 75 (189) 2,777 5.0% Consumer Non-Cyclical 5,572 484 (10) 6,046 10.0% 5,351 206 (79) 5,478 9.9% Energy 4,174 312 (20) 4,466 7.4% 4,134 137 (87) 4,184 7.6% Technology 1,083 86 (5) 1,164 1.9% 1,100 33 (19) 1,114 2.0% Transportation 1,236 64 (33) 1,267 2.1% 1,165 24 (75) 1,114 2.0% Industrial Other 712 37 (15) 734 1.2% 712 18 (19) 711 1.3% Utilities 8,927 532 (71) 9,388 15.6% 8,618 230 (273) 8,575 15.6% ABS CDO / CLN [1] 736 5 (312) 429 0.7% 749 3 (444) 308 0.6% CRE CDO 55 - (26) 29 0.0% 56 - (29) 27 0.0% Credit Card 265 13 (12) 266 0.4% 180 - (20) 160 0.3% Home Equity 1,125 - (480) 645 1.1% 1,166 - (588) 578 1.1% Manufactured Housing 134 1 (16) 119 0.2% 142 1 (30) 113 0.2% Auto Loan 219 4 - 223 0.4% 122 1 - 123 0.2% Other 236 14 (4) 246 0.4% 197 8 (10) 195 0.4% CMBS Non-Agency Backed 2,601 53 (391) 2,263 3.7% 2,520 16 (542) 1,994 3.6% CMOs Agency Backed 4,645 308 (22) 4,931 8.1% 4,712 248 (27) 4,933 9.0% Non-Agency Backed 1,706 5 (492) 1,219 2.0% 1,865 3 (663) 1,205 2.2% Pass Throughs Agency Backed 2,387 78 (2) 2,463 4.1% 1,644 50 (7) 1,687 3.1% Non-Agency Backed 126 - (22) 104 0.2% 133 - (33) 100 0.2% Municipals Taxable 1,423 54 (15) 1,462 2.4% 809 11 (13) 807 1.5% Tax-Exempt 3 - - 3 0.0% 3 - - 3 0.0% Government/Gov Agencies United States 979 111 (10) 1,080 1.8% 1,052 91 (28) 1,115 2.0% Foreign 1,196 66 (27) 1,235 2.0% 1,177 38 (81) 1,134 2.1% Preferred Stock Redeemable & Hybrids 1,548 21 (334) 1,235 2.0% 1,564 8 (509) 1,063 1.9% AFS - Fixed Maturities 60,442 3,186 (2,962) 60,666 100.0% 58,567 1,487 (5,004) 55,050 100.0% AFS - Equities 393 16 (126) 283 400 9 (173) 236 Total AFS Securities 60,835 3,202 (3,088) 60,949 58,967 1,496 (5,177) 55,286 Trading Securities [2] 2,364 281 (97) 2,548 2,294 199 (176) 2,317 Total AFS & Trading Securities $63,199 $3,483 $(3,185) $63,497 $61,261 $1,695 $(5,353) $57,603 [1]Includes amortized cost of $600 million as of 9/30/09 and 6/30/2009, related to Credit-Linked Notes.For additional information, see "Credit-Linked Notes (CLN)" disclosure starting on page 122 of the 2008 Form 10K. [2] The trading securities support our Modco reinsurance agreements and the investment results are passed directly to the reinsurers. Lincoln Financial Group AFS - Exposure to Residential MBS ("RMBS") and Related Collateral As of 9/30/2009 Amounts in Millions Total Prime/Agency Prime/Non-Agency Alt-A Subprime Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost Value Cost CMOs, Pass Throughs $8,717 $8,863 $7,320 $6,939 $919 $1,261 $478 $663 $- $- ABS - Home Equity 645 1,126 - 240 394 405 732 Total $9,362 $9,989 $7,320 $6,939 $919 $1,261 $718 $1,057 $405 $732 Rating AAA $7,975 $7,731 $7,298 $6,917 $304 $333 $158 $190 $215 $291 AA 182 242 5 5 37 46 117 157 23 34 A 140 191 17 16 48 53 50 68 25 54 BBB 79 135 - - 36 53 16 30 27 52 BB and below 986 1,690 - 1 494 776 377 612 115 301 Total $9,362 $9,989 $7,320 $6,939 $919 $1,261 $718 $1,057 $405 $732 Origination Year 2004 and prior $3,770 $3,844 $2,970 $2,802 $317 $367 $277 $363 $206 $312 2005 1,457 1,680 919 866 187 254 209 296 142 264 2006 715 988 331 309 143 213 189 315 52 151 2007 1,626 1,723 1,311 1,213 272 427 43 83 - - 2008 372 351 372 351 - 2009 1,422 1,403 1,417 1,398 - 5 5 Total $9,362 $9,989 $7,320 $6,939 $919 $1,261 $718 $1,057 $405 $732 Note:This table does not include the fair value of trading securities totaling $220 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $220 million in trading securities consisted of $192 million prime, $16 million Alt-A, and $12 million subprime. Lincoln Financial Group AFS - RMBS and Related Collateral As of 9/30/2009 Amounts in Millions Prime Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $3,287 $3,169 $3,234 $3,092 $25 $31 $25 $27 $2 $6 $1 $13 2005 1,106 1,120 921 869 17 20 34 34 26 33 108 164 2006 474 522 346 327 - 5 9 123 186 2007 1,583 1,640 1,312 1,213 - - 6 8 3 5 262 414 2008 372 351 372 351 - 2009 1,417 1,398 1,417 1,398 - Total $8,239 $8,200 $7,602 $7,250 $42 $51 $65 $69 $36 $53 $494 $777 Alt-A Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $277 $363 $129 $148 $83 $111 $42 $58 $9 $20 $14 $26 2005 209 296 19 31 8 13 2 2 7 10 173 240 2006 189 315 10 11 26 33 6 8 - - 147 263 2007 43 83 - 43 83 Total $718 $1,057 $158 $190 $117 $157 $50 $68 $16 $30 $377 $612 Subprime Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $206 $312 $136 $173 $23 $34 $11 $30 $21 $44 $15 $31 2005 142 264 79 118 - - 14 24 6 8 43 114 2006 52 151 - 52 151 2009 5 5 - 5 5 Total $405 $732 $215 $291 $23 $34 $25 $54 $27 $52 $115 $301 Lincoln Financial Group AFS - Asset-Backed Securities - Consumer Loan As of 9/30/2009 Amounts in Millions Total Credit Card [1] Auto Loans Fair Amortized Fair Amortized Fair Amortized Value Cost Value Cost Value Cost Rating AAA $463 $458 $240 $239 $223 $219 BBB 26 26 26 26 - - Total $489 $484 $266 $265 $223 $219 [1] Additional indirect credit card exposure through structured securities is excluded from this table. See "Credit-Linked Notes (CLN)" disclosure starting on page 122 of the 2008 Form 10K. Note: This table does not include the fair value of trading securities totaling $2.8 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $2.8 million in trading securities consisted of $2.7 million credit card securities and $0.1 million of auto loans. Lincoln Financial Group AFS - Commercial Mortgage-Backed Securities As of 9/30/2009 Amounts in Millions Total Multiple Property Single Property CRE CDOs Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost CMBS $2,262 $2,601 $2,171 $2,456 $91 $145 $- $- CRE CDOs 29 55 - 29 55 Total $2,291 $2,656 $2,171 $2,456 $91 $145 $29 $55 Rating AAA $1,686 $1,669 $1,617 $1,594 $60 $60 $9 $15 AA 303 361 296 351 7 10 - - A 146 246 113 182 15 27 18 37 BBB 91 135 84 111 5 21 2 3 BB and below 65 245 61 218 4 27 - - Total $2,291 $2,656 $2,171 $2,456 $91 $145 $29 $55 Origination Year 2004 and prior $1,469 $1,578 $1,393 $1,494 $63 $67 $13 $17 2005 508 614 482 538 17 61 9 15 2006 150 261 142 230 1 8 7 23 2007 164 203 154 194 10 9 - - Total $2,291 $2,656 $2,171 $2,456 $91 $145 $29 $55 Note: This table does not include the fair value of trading securities totaling $83 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $83 million in trading securities consisted of $82 million CMBS and $1 million CRE CDOs. Lincoln Financial Group AFS - Commercial Mortgage-Backed Securities As of 9/30/2009 Amounts in Millions Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $1,469 $1,578 $1,073 $1,055 $248 $277 $96 $126 $15 $27 $37 $93 2005 508 614 431 433 30 42 18 44 24 44 5 51 2006 150 261 74 75 21 31 20 56 28 39 7 60 2007 164 203 108 106 4 11 12 20 24 25 16 41 Total $2,291 $2,656 $1,686 $1,669 $303 $361 $146 $246 $91 $135 $65 $245 Lincoln Financial Group Commercial Mortgage Loan Portfolio, Net of Reserves As of 9/30/2009 Amounts in Millions LNC MORTGAGE LOAN DISTRIBUTION Property Type Amt % State Amt % Office Building $2,511 35% CA $1,493 21% Industrial 1,929 26% TX 627 9% Retail 1,726 24% MD 430 6% Apartment 665 9% FL 329 5% Hotel/Motel 215 3% VA 315 4% Mixed Use 133 2% TN 311 4% Other Commercial 98 1% AZ 303 4% Total $7,277 100% WA 289 4% IL 268 4% NC 264 4% GA 244 3% Geographic Region Amt % PA 211 3% Pacific $1,890 26% NV 205 3% South Atlantic 1,728 24% OH 195 2% East North Central 750 10% IN 174 2% Mountain 711 10% MA 156 2% West South Central 667 9% MN 155 2% Middle Atlantic 482 7% NJ 142 2% East South Central 442 6% SC 131 2% West North Central 396 5% NY 129 2% New England 211 3% Below 2% 906 12% Total $7,277 100% $7,277 100% Lincoln Financial Group Additional Disclosure of Insured Bonds and Direct Exposure As of 9/30/2009 Amounts in Millions Direct Insured Total Total Total Total Monoline Name Exposure[1] Bonds [2] Amortized Cost Unrealized Gain Unrealized (Loss) Fair Value AMBAC $- $260 $260 $2 $(71) $191 ASSURED GUARANTY LTD 30 - 30 - (13) 17 FGIC - 89 89 1 (35) 55 FSA - 63 63 1 (5) 59 MBIA 12 156 168 10 (28) 150 MGIC 12 6 18 - (3) 15 PMI GROUP INC 27 - 27 - (14) 13 RADIAN GROUP INC 19 - 19 - (9) 10 XL CAPITAL LTD 72 63 135 1 (13) 123 Total $172 $637 $809 $15 $(191) $633 [1] Additional direct exposure through Credit Default Swaps with a notional totaling $98 million is excluded from this table. [2] Additional indirect insured exposure through structured securities is excluded from this table.See "Credit-Linked Notes (CLN)" disclosure starting on page 122 of the 2008 Form 10K. Note: This table does not include the fair value of trading securities totaling $29 million, which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $29 million in trading securities consisted of $9 million of Direct Exposure and $20 million of Insured Exposure. This table also excludes insured exposure totaling $13 million for a guaranteed investment tax credit partnership.
